United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1878
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Juan Rafael Cano-Lima

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: October 14, 2014
                             Filed: October 23, 2014
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Juan Cano-Lima appeals the within-Guidelines-range sentence the District
     1
Court imposed after he entered into a written plea agreement and pleaded guilty to

      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
an immigration offense. His counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness of
Cano-Lima’s sentence. Upon careful review, we dismiss this appeal pursuant to an
enforceable appeal waiver in the plea agreement. See United States v. Andis, 333
F.3d 886, 889–92 (8th Cir.) (en banc) (describing the circumstances under which the
appellate court should enforce an appeal waiver and dismiss the appeal), cert. denied,
540 U.S. 997 (2003).

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
We therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

       Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, No. 13-3538, 2014 WL 4920905, at *1(8th Cir. Oct. 2, 2014) (unpublished)
(Colloton, J., concurring in part and dissenting in part).
                        ______________________________




                                         -2-